459 F.2d 667
Robert Willie FISHER, Petitioner-Appellant,v.Leroy STYNCHCOMBE, Sheriff of Fulton County, Respondent-Appellee.
No. 72-1362 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 16, 1972.

Glenn Zell, Atlanta, Ga., for petitioner-appellant.
Carter Goode, Asst. Dist. Atty., Atlanta Judicial Circuit, Lewis R. Slaton, Dist. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
The District Court's judgment denying habeas relief to Robert Willie Fisher is affirmed for the reasons stated in the District Court's written opinion, which is reported at Fisher v. Stynchcombe, N. D.Ga., 1972, 336 F. Supp. 1308.


2
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I